Exhibit 10.1 

 

NOTE PURCHASE AGREEMENT

 

NOTE PURCHASE AGREEMENT (this “Agreement”) made as of September 19, 2017 among
the parties on the signature pages hereof.

 

WHEREAS, Committed Capital Acquisition Corporation II, a Delaware corporation
(the “Company”), which consummated its initial public offering on April 16, 2014
pursuant to a registration statement on Form S-1, No. 333-192586 (the
“Offering”), is a blank check company whose purpose is to acquire, through a
merger, capital stock exchange, asset acquisition, stock purchase,
reorganization, exchangeable stock transaction or other similar business
transaction (a “Business Transaction”), one or more operating businesses or
assets;

 

WHEREAS, the gross proceeds of the Offering were deposited in a trust account
(the “trust account”) at J.P. Morgan Chase Bank, N.A. and managed by Continental
Stock Transfer & Trust Company (the “trustee”), as described in the registration
statement and prospectus from the Offering;

 

WHEREAS, on April 10, 2017, the Company held a special meeting of its
stockholders at which the stockholders approved proposals to:

 

●amend and restate the Company’s amended and restated certificate of
incorporation (the “Extension Amendment”) to:

 

○extend the date before which the Company must complete a Business Transaction
to April 10, 2019 (the “Extended Termination Date”), and provide that the date
for cessation of operations of the Company if the Company has not completed a
Business Transaction would similarly be extended; and

 

○allow holders of the Company’s public shares (i.e. all shares of common stock
outstanding as of the date hereof other than founders shares, as defined below)
to redeem their public shares in connection with (i) the Extension Amendment and
(ii) cause the Company to offer a second redemption opportunity on substantially
the same terms provided for with regard to the proposal for the Extended
Termination Date, on the earlier of July 10, 2017 and the consummation of a
Business Transaction (the “Second Redemption”), for a pro rata portion of the
funds available in the trust account established in connection with the
Company’s initial public offering, and authorize the Company and the trustee to
disburse such redemption payments; and

 

●amend and restate the Company’s amended and restated investment management
trust agreement, dated April 10, 2016 by and between the Company and the trustee
to:

 

○permit distributions from the trust account to pay public stockholders properly
demanding redemption in connection with the (i) Extension Amendment, and (ii)
the Second Redemption; and to extend the date on which to commence liquidating
the trust account in the event the Company has not consummated a Business
Transaction from April 10, 2017 to the Extended Termination Date.

 



 

 

 

WHEREAS, the Company and Broadband Capital Management LLC (“BCM”) entered into
an Expense Advancement Agreement (the “Expense Agreement”) on April 11, 2014,
pursuant to which BCM agreed to advance certain funds to the Company in the form
of loans, which funds would not be repaid unless and until a Business
Transaction were consummated;

 

WHEREAS, BCM was dissolved in 2016, and Michael Rapoport (“Rapp”) and Philip
Wagenheim, as former members thereof, became bound under the terms of the
Expense Agreement;

 

WHEREAS, the Company, and Messrs. Rapp and Wagenheim (the “Expense Note
Sellers”), desire to terminate the Expense Agreement and to reduce all amounts
advanced thereunder ($796,686.00, or the “Advanced Amount”) by BCM or the
Expense Note Sellers into a single instrument (the “Expense Note”, a form of
which is attached hereto as Exhibit A); and

 

WHEREAS, Notespac, LLC (the “Buyer”) intends to purchase the Expense Note from
the Expense Note Sellers for an aggregate sum of $1,000.00 (the “Aggregate
Expense Note Purchase Price”).

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:

 

1.       Termination of Expense Agreement and Conversion of the Advanced Amount
into the Expense Note. Pursuant to the authority granted under Section 2 of the
Expense Agreement, the Company and the Expense Note Sellers hereby agree to
terminate the Expense Agreement and to convert the Advanced Amount into the
Expense Note, a form of which is attached hereto as Exhibit A.

 

2.       Purchase of Expense Note. Subject to the terms and conditions set forth
herein, at the Closing (as defined below) the Buyer hereby agrees to purchase
from the Expense Note Sellers, and the Expense Note Sellers hereby agree to
sell, transfer and assign to the Buyer, free and clear of any lien, charge,
pledge or encumbrance, the Expense Note for the aggregate consideration being
equal to the Aggregate Expense Note Purchase Price.

 

3.       Closing. The closing of the purchase of the Expense Note from the
Expense Note Sellers (the “Closing”) will occur at a time that is mutually
agreeable to the parties on the signature pages hereof, which Closing shall not
occur prior to the first business day following the later of the filing by the
Company of (i) all of its Federal, state and local tax returns for the calendar
year 2016 (with the exception of any franchise tax due) and (ii) its Annual
Report on Form 10-K for the year ending December 31, 2016 (the “Closing Date”).
It shall be a condition to the obligations of the Buyer on the one hand and each
of the Expense Note Sellers on the other hand, that the other parties’
representations and warranties are true and correct on the Closing Date with the
same effect as though made on such date, unless waived in writing by the party
to whom such representations and warranties are made.

 

 

 

 



3.1       At the Closing, the Expense Note Sellers shall deliver and assign or
cause to be delivered and assigned to the Buyer the Expense Note, such that the
Buyer shall be entitled to receive the Advanced Amount subject to the terms
thereof.

 

3.2       At the Closing, Buyer shall deliver or cause to be delivered to the
Expense Note Sellers payment by wire transfer or immediately available funds the
Aggregate Expense Note Purchase Price in accordance with Section 2 of this
Agreement.

 

4.Representations and Warranties of the Expense Note Sellers.

 

4.1           Each Expense Note Seller hereby represents and warrants, severally
and not jointly, to the Buyer on the date hereof and on the Closing Date that:

 

(a)       Sophisticated Seller. Each Expense Note Seller is sophisticated in
financial matters and is able to evaluate the risks and benefits attendant to
the sale of the Expense Note to the Buyer.

 

(b)       Independent Investigation. Each Expense Note Seller, in making its
decision to sell the Expense Note to the Buyer, has not relied upon any oral or
written representations or assurances from the Company, the Buyer, or any of
their officers, directors or employees or any other representatives or agents of
Buyer or the Company, except as expressly set forth herein. Each Expense Note
Seller has had access to and reviewed all of the filings made by the Company
with the Securities and Exchange Commission (the “SEC”), pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
Securities Act of 1933, as amended (the “Securities Act”), in each case to the
extent available publicly accessible via the SEC’s Electronic Data Gathering,
Analysis and Retrieval system (“EDGAR”).

 

(c)       Authority. This Agreement has been validly authorized, executed and
delivered by each Expense Note Seller and, assuming the due authorization,
execution and delivery thereof by the Buyer and the Company, is a valid and
binding agreement enforceable in accordance with its terms, subject to the
general principles of equity and to bankruptcy or other laws affecting the
enforcement of creditors’ rights generally. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby by each Expense Note Seller will not result in any violation
of (i) the Company’s charter or bylaws or any agreement, contract or instrument
to which the Sellers are a party which would prevent the Sellers from performing
their obligations hereunder or (ii) any instrument, judgment, order, writ,
decree or contract, statute, rule or regulation to which the Sellers are
subject, or constitute, with or without the passage of time and giving of
notice, an event that results in the creation of any lien, charge or encumbrance
upon the Expense Note

 

(d)       Ownership. Each Expense Note Seller will be, as of the date of the
Closing, the legal and beneficial owner of his respective interest in the
Expense Note. At the Closing, each Expense Note Seller will transfer or assign
to the Buyer good and marketable title to the Expense Note, free and clear of
all liens, charges, claims and encumbrances. Other than this Agreement, the
Expense Note Sellers are not party to any agreements to sell, assign or
otherwise transfer the Expense Note.

 

 

 

 



(e)       No Legal Advice from Buyer. Each Expense Note Seller acknowledges that
he has had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with such Expense Note Seller’s own legal counsel
and investment and tax advisors. Each Expense Note Seller is relying solely on
such counsel and advisors and not on any statements or representations of the
Buyer or any of its representatives or agents for legal, tax or investment
advice with respect to this Agreement or the transactions contemplated by this
Agreement.

 

(f)       Compliance with Laws. No consent, approval, order or authorization of,
or registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority, on the part of any Expense Note
Seller, is required in connection with the consummation of the transactions
contemplated by this Agreement.

 

5.  Representations and Warranties of the Buyer.

 

5.1       The Buyer hereby represents and warrants to the Expense Note Sellers
on the date hereof and on the Closing Date that:

 

(a)       Sophisticated Buyer. The Buyer is sophisticated in financial matters
and is able to evaluate the risks and benefits attendant to the sale by the
Expense Note Sellers of the Expense Note.

 

(b)       Independent Investigation. The Buyer, in making the decision to
purchase the Expense Note from the Expense Note Sellers, has not relied upon any
oral or written representations or assurances from the Expense Note Sellers or
any of its officers, directors, partners or employees or any other
representatives or agents of the Expense Note Sellers. The Buyer has had access
to all of the filings made by the Company with the SEC pursuant to the Exchange
Act and the Securities Act, in each case to the extent available publicly
accessible via EDGAR.

 

(c)       Authority. This Agreement has been validly authorized, executed and
delivered by the Buyer and, assuming the due authorization, execution and
delivery thereof by the Expense Note Sellers, is a valid and binding agreement
enforceable in accordance with its terms, subject to the general principles of
equity and to bankruptcy or other laws affecting the enforcement of creditors’
rights generally. The execution, delivery and performance of this Agreement by
Buyer does not and will not conflict with, violate or cause a breach of,
constitute a default under, or result in a violation of (i) any agreement,
contract or instrument to which Buyer is a party which would prevent Buyer from
performing its obligations hereunder or (ii) any law, statute, rule or
regulation to which Buyer is subject.

 

(d)       No Legal Advice from Expense Note Sellers. Buyer acknowledges that it
has had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with Buyer’s own legal counsel and investment and
tax advisors. Buyer is relying solely on such counsel and advisors and not on
any statements or representations of the Expense Note Sellers or any of its
representatives or agents for legal, tax or investment advice with respect to
this Agreement or the transactions contemplated by this Agreement.

 



 

 

 

6.       Termination. Notwithstanding any provision in this Agreement to the
contrary, this Agreement shall become null and void ab initio and of no force
and effect if the Extension Amendment is not approved.

 

7.       Counterparts; Facsimile. This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
instrument. This Agreement or any counterpart may be executed via facsimile or
electronic transmission, and any such executed facsimile or electronic copy
shall be treated as an original.

 

8.       Governing Law. This Agreement shall for all purposes be deemed to be
made under and shall be construed in accordance with the laws of the State of
New York. Each of the parties hereby agrees that any action, proceeding or claim
against it arising out of or relating in any way to this Agreement shall be
brought and enforced in the courts of the State of New York or the United States
District Court for the Southern District of New York, and irrevocably submits to
such jurisdiction, which jurisdiction shall be exclusive. Each of the parties
hereby waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum.

 

9.       Remedies. Each of the parties hereto acknowledges and agrees that, in
the event of any breach of any covenant or agreement contained in this Agreement
by the other party, money damages may be inadequate with respect to any such
breach and the non-breaching party may have no adequate remedy at law. It is
accordingly agreed that each of the parties hereto shall be entitled, in
addition to any other remedy to which they may be entitled at law or in equity,
to injunctive relief and/or to compel specific performance to prevent breaches
by the other party hereto of any covenant or agreement of such other party
contained in this Agreement.

 

10.       Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns. This Agreement shall not be
assigned by either party without the prior written consent of the other party
hereto.

 

11.       Entire Agreement; Changes in Writing. This Agreement constitutes the
entire agreement among the parties hereto and supersedes and cancels any prior
agreements, representations, warranties, whether oral or written, among the
parties hereto relating to the transaction contemplated hereby. Neither this
Agreement nor any provision hereof may be changed or amended orally, but only by
an agreement in writing signed by the other party hereto.

 

[remainder of page left intentionally blank; signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth on the first page of this Agreement.

 



    BUYER             NOTESPAC, LLC             By: /S/ LAUREN SELIG     Name:
Lauren Selig     Its: Managing Member

 

    EXPENSE NOTE SELLERS             /S/ MICHAEL RAPOPORT     Name: Michael
Rapoport             /S/ PHILIP WAGENHEIM     Name: Philip Wagenheim

 

    COMPANY             Committed Capital Acquisition Corporation II            
By: /S/ MICHAEL RAPOPORT     Name: Michael Rapoport     Its: Chairman and Chief
Executive Officer



 



 

 

 



EXHIBIT A

 

PROMISSORY NOTE

 

[ __________], 2017

 

 

For value received, Committed Capital Acquisition Corporation II (“Borrower”)
hereby promises to pay to the order of [__________] (“Holder”), located at
[__________], the principal sum of $[__________] (the “Principal Amount”)
pursuant to this Promissory Note (the “Note”), in connection with that certain
Note Purchase Agreement entered into on ____________, 2017 by and between
Borrower and the other parties thereto (the “Note Purchase Agreement”).

 

All capitalized terms used herein and not otherwise defined shall have the
meaning given to such terms in the Note Purchase Agreement.

 

1.Maturity Date. Principal and accrued interest under this Note shall be repaid
in full, in one lump sum, on the date upon which the Company consummates a
Business Transaction.

 

2.Interest Rate. This Note shall bear interest at the short-term AFR rate
pursuant to Section 1274 of the Internal Revenue Code of 1986, as amended.

 

3.Payments. Any payment on this Note shall be made by wire transfer of
immediately available funds to an account designated by the Holder or by check
sent to the Holder’s address set forth in the records of the Borrower or to such
other address as the Holder may designate for such purpose from time to time by
written notice to the Borrower, in such coin or currency of the United States as
at the time of payment shall be legal tender for the payment of public and
private debts.

 

4.Events of Default. The following shall constitute Events of Default:

 

(a)Failure by Borrower to pay the Principal Amount within five (5) business days
following the date when due.

 

(b)The insolvency of the Borrower, the commission of any act of bankruptcy by
the Borrower, the execution by the Borrower of a general assignment for the
benefit of creditors, the filing by or against the Borrower of any petition in
bankruptcy or any petition for relief under the provisions of the federal
bankruptcy act or any other state or federal law for the relief of Borrowers and
the continuation of such petition without dismissal for a period of thirty (30)
days or more, the appointment of a receiver or trustee to take possession of any
property or assets of the Borrower or the attachment of or execution against any
property or assets of the Borrower.

 

 

 



 

5.Remedies. Upon the occurrence of an Event of Default specified in Section
4(a), Holder may, by written notice to Borrower, declare this Note due and
payable, whereupon the Principal Amount shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding. Upon the occurrence of an
Event of Default specified in Section 4(b), the unpaid Principal Amount shall
automatically and immediately become due and payable, in all cases without any
action on the part of Holder.

 

6.Miscellaneous.

 

(a)Waiver and Amendment. Any provision of this Note may be amended or modified
only by a writing signed by both Borrower and Holder. No waiver or consent with
respect to this Note will be binding or effective unless it is set forth in
writing and signed by the party against whom such waiver is asserted. No delay
or failure on the part of either party in exercising any right or remedy under
this Note will operate as a waiver of such right or any other right. A waiver
given on one occasion will not be construed as a bar to, or as a waiver of, any
right or remedy on any future occasion.

 

(b)Governing Law; Jurisdiction. This Note will be governed by and construed in
accordance with the internal laws of the State of New York, without reference to
that body of law relating to conflict of laws or choice of law.

 

(c)Severability; Headings. The invalidity or unenforceability of any term or
provision of this Note will not affect the validity or enforceability of any
other term or provision hereof. The headings in this Note are for convenience of
reference only and will not alter or otherwise affect the meaning of this Note.

 

(d)Attorneys’ Fees. Borrower and Holder shall each be responsible for legal fees
incurred in connection with the negotiation, execution, and delivery of this
Note.

 

(e)Assignment. This Note may not be assigned or delegated by Borrower, whether
by voluntary assignment or transfer, operation of law, or otherwise, without the
prior written consent of Holder.

 

(f)Notice. Any notice required or permitted under this Note shall be given in
writing and will be deemed effectively given upon personal delivery; upon
confirmed transmission by electronic mail or facsimile; or three (3) days
following deposit with the United States Post Office, by certified or registered
mail, postage prepaid, addressed to the party’s address set forth above or at
such other address as such party may specify by written notice given in
accordance with this Section.

 



 

 

 

(g)Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).

 

(h)Trust Waiver. Anything contained herein to the contrary notwithstanding, the
Holder hereby agrees that it does not have any Borrower right, title, interest
or claim of any kind in or to any monies in the Trust Account of Borrower,
established for the benefit of Borrower’s public shareholders (each, a “Claim”)
and hereby waives any Claim it may have in the future as a result of, or arising
out of, any amounts due to it under this Note and will not seek recourse against
the Trust Account for any reason whatsoever.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, Borrower and Holder have executed this Note as of the date
first stated above:

 



BORROWER         Committed Capital Acquisition Corporation II         By:    
Name:   Title:         HOLDER         NOTESPAC, LLC         By:     Name: Lauren
Selig   Title: Managing Member  



 



[Signature Page to Promissory Note]



  



 